Citation Nr: 1533122	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the case was remanded for development (by a Veterans Law Judge other than the undersigned).  It has now been assigned to the undersigned.  In October 2014, the Board secured a Veterans Health Administration (VHA) medical expert advisory opinion in the matter, and secured addendum opinions in February and March 2015.  The Veteran and his representative were provided copies and afforded opportunity to respond/submit additional evidence.


FINDINGS OF FACT

1.  The Veteran's tinnitus is reasonably shown to have had its onset in service, and persisted since.

2.  Competent (medical) evidence establishes that the Veteran's right ear hearing loss disability was incurred in service.

3.  A left ear hearing loss disability was not manifested in service; left ear sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for right ear hearing loss is warranted. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

3.  Service connection for left ear hearing loss is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2009, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.  The RO arranged for VA examinations in March 2010 and, pursuant to the Board's August 2013 remand, in September 2013.  The Board secured VHA medical advisory opinions in December 2014 and addendums in February and March 2015.  The Veteran and his representative were provided copies and afforded the opportunity to respond.  He has had ample opportunity to supplement the record, and has not identified any pertinent evidence that remains outstanding. The Board finds that the VA examination report and VHA opinions are adequate for rating purposes as they include all clinical findings needed and opinions with sufficient rationale to constitute probative medical evidence adequate to adjudicate the claims. See Barr v. Nicholson, 21 Vet. App. 303 (2007). VA's duty to assist is met.



Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic diseases (including SNHL and tinnitus as an organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).   

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his bilateral hearing loss was caused by noise trauma in service.  His DD Form-214 reflects that his military occupational specialty (MOS) was aircraft engine mechanic.  It is not in dispute that he was exposed to hazardous levels of noise in service.

On July 1972 service enlistment examination, the Veteran's ears were normal on clinical evaluation and audiometry revealed that puretone thresholds, in decibels, were:




1000
2000
3000
4000
R
5
0
/
15
L
5
0
/
10

On September 5, 1975, reference audiogram, puretone thresholds (including at the 6000 Hertz frequency) were:


1000
2000
3000
4000
6000
R
0
10
15
25
55
L
10
5
5
15
20

An audiogram conducted three days later revealed that puretone thresholds were:


1000
2000
3000
4000
6000
R
5
5
5
15
45
L
5
0
0
15
15

The findings were considered non significant and the Veteran was instructed to return to duty.  It was noted that personal ear protection consisted of plugs and muffs; these were deemed to be adequate protection.

On March 1976 service separation examination, the Veteran's ears were normal on clinical evaluation; audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
6000
R
5
10
15
10
60
L
0
0
5
15
25

On March 2010 VA audiological examination, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
20
55
65
75
L
5
25
70
80
Speech audiometry revealed speech recognition ability of 96% in each ear.  The diagnosis was bilateral SNHL.  The Veteran was unable to provide a date of onset for hearing loss but reported asymmetrical hearing loss for many years; he could not give a date or timeframe for onset of tinnitus.  He reported working as a mechanic at a food processing plant for 33 years and having a history of recreational noise exposure from power tools, lawnmowers, chainsaws, target shooting, and hunting.  The examiner deferred providing an etiological opinion pending review of the claims file, which was unavailable at the time.  In an April 2010 addendum opinion, the examiner noted that the Veteran's July 1972 enlistment audiogram revealed normal hearing from 500 Hertz to 4000 Hertz and that 6000 Hertz was not evaluated at that time.  His March 1976 separation hearing showed normal hearing bilaterally, with the exception of the 60 decibel threshold at 6000 Hertz in the right ear.  She noted that the Veteran denied ear or hearing complaints at discharge, wore hearing protection during service, and did not experience a threshold shift at 500 Hertz to 4000 Hertz.  Accordingly, she opined that his hearing loss and tinnitus are less likely caused by service.

On June 2011 private audiological evaluation, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
20
55
65
75
L
15
30
70
85

Speech audiometry revealed speech recognition ability of 80% in the right ear and 84% in the left ear.  Bilateral SNHL was diagnosed.  The audiologist noted military noise exposure consisting of jet engine noise and weapons fire, occupational noise exposure from working in a food processing plant for 36 years, and recreational noise exposure consisting of occasional hunting.  He opined that the Veteran's bilateral hearing loss and tinnitus are at least as likely related to acoustic trauma during service and progressed during civilian life based on some degree of high frequency hearing loss recorded at separation examination.

In a September 2013 medical opinion obtained pursuant to the Board's August 2013 remand, the consulting audiologist indicated that the Veteran's hearing loss and tinnitus are less likely related to service based on several factors, including his pre-military occupation working for the railroad (with many positions known to have a high incidence of excessive noise exposure), his wearing hearing protection during service, his denying any ear or hearing complaints at discharge, his hearing remaining stable from 500 Hertz to 4000 Hertz, his inability to provide an onset date for hearing loss and tinnitus, and his significant history of civilian noise exposure following service.

The Board thereafter secured a December 2014 VHA advisory opinion (with February and March 2015 addendum opinions) in this matter.  In December 2014, the VHA expert stated that there is no scientific evidence to date that noise-induced hearing loss has delayed onset, and opined that the Veteran's right ear hearing loss is at least as likely due to service based on audiograms in service demonstrating right ear hearing loss at 6000 Hertz.  In February and March 2015 addendums, the audiologist noted that none of the military audiograms demonstrated left ear hearing loss at any frequency and concluded that such was less likely due to service and more likely due to postservice occupational and recreational noise exposure.

Service Connection for Tinnitus

The Board finds that the evidence reasonably supports the Veteran's claim of service connection for tinnitus.  It is not in dispute that he has tinnitus, and that he was exposed to noise trauma in service.  The Board notes that there is evidence in the record against his claim, including his inability to provide a date of onset for tinnitus on March 2010 VA examination, and the April 2010 VA addendum opinion and September 2013 VA medical opinion indicating that his tinnitus is unrelated to service.  However, in his October 2009 claim, the Veteran asserted that his tinnitus began in service; he is eminently competent to observe he has ringing in his ears; generally objective confirmation is not possible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The record provides no basis for rejecting his account as not credible.  

One method of establishing a nexus between a current disability and service is by showing that the disability began in service, and has persisted since. Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset of his tinnitus in service are deemed credible. Resolving any remaining reasonable doubt in his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.

Service Connection for Bilateral Hearing Loss

It is not in dispute that the Veteran now has a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385).  It is also not in dispute that by virtue of his military occupation he was exposed to hazardous levels of noise in service.  What he must still show to substantiate this claim is that there is a nexus between the claimed disability and his service/exposure to noise trauma therein.

A hearing loss disability (as defined in 38 C.F.R. § 3.385) was not manifested in service.  [Although there is evidence of an elevated puretone threshold at the 6000 Hertz frequency on separation, the 6000 Hertz frequency is not for consideration in establishing hearing loss disability under  38 C.F.R. § 3.385.]  Furthermore, a SNHL in either ear is not shown to have been manifested in the first postservice year. The first postservice documentation of a compensable SNHL loss is in 2010. Consequently, service connection for a hearing loss disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.

What remains for consideration is whether the Veteran's current bilateral hearing loss disability may somehow otherwise be related to his service event, injury, or disease therein.  As is noted above, he alleges onset of some loss of hearing during service.  While he is not competent to establish the presence of a hearing loss disability by his own observation (as that requires official audiometry), he is nonetheless capable of observing a diminution in hearing acuity.

Regarding the right ear, the Board notes that there is evidence both for and against the claim.  The May 2010 VA examiner and September 2013 VA opinion provider each opined that the Veteran's hearing loss is less likely related to service and questioned whether he had pre-existing hearing loss at service enlistment.  Notably, because a hearing loss was not noted on induction, the Veteran is presumed sound for hearing loss on entry in service.  The December 2014 VHA advisory opinion noted that the hearing loss found in his right ear at 6000 Hertz two years post-enlistment is at least as likely due to his service (since he is presumed sound at service enlistment).  The Board finds this opinion to be the most probative and persuasive evidence in this matter and finds that, resolving any remaining reasonable doubt in his favor, as required, the requirements for establishing service connection for right ear hearing loss are met.

Regarding the left ear, while the Veteran is competent to observe (and report) a perception of some diminution of hearing acuity, he is not competent to establish by his own observation which ear (or whether both) is responsible for the perceived loss of hearing acuity (or that he has a hearing loss disability).  Those are medical questions resolved aided by audiometric testing.  See Jandreau, 492 F.3d at 1372.  Furthermore, there is no objective evidence supporting that a left ear hearing loss may have been present since service.  The left ear puretone thresholds noted in service were all normal; there is no evidence of any reduction of left ear hearing acuity prior to 2010.  Such a lengthy postservice interval with no documentation of the disability for which service connection is sought, is, of itself, a factor for consideration against the claim.  Additionally, on April 2010 VA examination, the Veteran himself reported asymmetrical (i.e., less prominenet in the left ear) hearing loss for many years.  Consequently, the Board is unable to find that a left ear hearing loss had its onset in service.  The competent medical evidence is also against a finding that left ear hearing loss is related to service.  In separate March 2010 and September 2013 VA opinions, and February and March 2015 VHA addendum opinions, medical providers opined that the Veteran's left ear hearing loss is less likely related to service.  The March 2015 VHA opinion attributed the left ear hearing loss to "considerable noise exposure following military service."  The Board finds these opinions to be the most probative and persuasive evidence in this matter.  

In light of the foregoing, the Board finds that the evidence reasonably supports the grant of service connection for a right ear hearing loss and that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


